

 S3354 ENR: Missing Children’s Assistance Act of 2018
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 3354IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Missing Children’s Assistance Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Missing Children’s Assistance Act of 2018. 2.Improving support for missing and exploited children (a)FindingsSection 402 of the Missing Children's Assistance Act (34 U.S.C. 11291) is amended—
 (1)by amending paragraph (1) to read as follows:  (1)each year tens of thousands of children run away, or are abducted or removed, from the control of a parent having legal custody without the consent of that parent, under circumstances which immediately place the child in grave danger;;
 (2)by striking paragraphs (4), (5), and (9); (3)by redesignating paragraphs (6), (7), (8), and (10) as paragraphs (4), (5), (6), and (7), respectively;
 (4)in paragraph (4), as so redesignated, by inserting , including child sex trafficking and sextortion after exploitation; (5)in paragraph (6), as so redesignated, by adding and at the end; and
 (6)by amending paragraph (7), as so redesignated, to read as follows:  (7)the Office of Juvenile Justice and Delinquency Prevention administers programs under this title, including programs that prevent and address offenses committed against vulnerable children and support missing children's organizations, including the National Center for Missing and Exploited Children that—
 (A)serves as a nonprofit, national resource center and clearinghouse to provide assistance to victims, families, child-serving professionals, and the general public;
 (B)works with the Department of Justice, the Federal Bureau of Investigation, the United States Marshals Service, the Department of the Treasury, the Department of State, U.S. Immigration and Customs Enforcement, the United States Secret Service, the United States Postal Inspection Service, other agencies, and nongovernmental organizations in the effort to find missing children and to prevent child victimization; and
 (C)coordinates with each of the missing children clearinghouses operated by the 50 States, the District of Columbia, Puerto Rico, and international organizations to transmit images and information regarding missing and exploited children to law enforcement agencies, nongovernmental organizations, and corporate partners across the United States and around the world instantly..
 (b)DefinitionsSection 403 of the Missing Children's Assistance Act (34 U.S.C. 11292) is amended— (1)by striking paragraph (1) and inserting the following:
					
 (1)the term missing child means any individual less than 18 years of age whose whereabouts are unknown to such individual's parent;;
 (2)in paragraph (2), by striking and at the end; (3)in paragraph (3), by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (4)the term parent includes a legal guardian or other individual who may lawfully exercise parental rights with respect to the child..
 (c)Duties and functions of the administratorSection 404 of the Missing Children’s Assistance Act (34 U.S.C. 11293) is amended— (1)in subsection (a)—
 (A)in paragraph (3), by striking telephone line and inserting hotline; and (B)in paragraph (6)(E)—
 (i)by striking telephone line and inserting hotline; (ii)by striking (b)(1)(A) and and inserting (b)(1)(A),; and
 (iii)by inserting , and the number and types of reports to the tipline established under subsection (b)(1)(K)(i) before the semicolon at the end; (2)in subsection (b)(1)—
 (A)in subparagraph (A)— (i)by striking telephone line each place it appears and inserting hotline; and
 (ii)by striking legal custodian and inserting parent; (B)in subparagraph (C)—
 (i)in clause (i)— (I)by striking restaurant and inserting food; and
 (II)by striking and at the end; (ii)in clause (ii) by adding and at the end; and
 (iii)by adding at the end the following:  (iii)innovative and model programs, services, and legislation that benefit missing and exploited children;;
 (C)by striking subparagraphs (E), (F), (G), (L), (M), (P) and (R); (D)by redesignating subparagraphs (H) through (K) as subparagraphs (E) through (H), respectively;
 (E)by redesignating subparagraphs (N) and (O) as subparagraphs (I) and (J), respectively; (F)by redesignating subparagraph (Q) as subparagraph (K);
 (G)by redesignating subparagraphs (S) through (V) as subparagraphs (L) through (O), respectively; (H)by amending subparagraph (E), as so redesignated, to read as follows:
						
 (E)provide technical assistance and training to families, law enforcement agencies, State and local governments, elements of the criminal justice system, nongovernmental agencies, local educational agencies, and the general public—
 (i)in the prevention, investigation, prosecution, and treatment of cases involving missing and exploited children;
 (ii)to respond to foster children missing from the State child welfare system in coordination with child welfare agencies and courts handling juvenile justice and dependency matters; and
 (iii)in the identification, location, and recovery of victims of, and children at risk for, child sex trafficking;; 
 (I)by amending subparagraphs (F), (G), and (H), as so redesignated, to read as follows:  (F)provide assistance to families, law enforcement agencies, State and local governments, nongovernmental agencies, child-serving professionals, and other individuals involved in the location and recovery of missing and abducted children nationally and, in cooperation with the Department of State, internationally;
 (G)provide support and technical assistance to child-serving professionals involved in helping to recover missing and exploited children by searching public records databases to help in the identification, location, and recovery of such children, and help in the location and identification of potential abductors and offenders;
 (H)provide forensic and direct on-site technical assistance and consultation to families, law enforcement agencies, child-serving professionals, and nongovernmental organizations in child abduction and exploitation cases, including facial reconstruction of skeletal remains and similar techniques to assist in the identification of unidentified deceased children;;
 (J)by amending subparagraph (I), as so redesignated, to read as follows:  (I)provide training, technical assistance, and information to nongovernmental organizations relating to non-compliant sex offenders and to law enforcement agencies in identifying and locating such individuals;;
 (K)by amending subparagraph (K), as so redesignated, to read as follows:  (K)work with families, law enforcement agencies, electronic service providers, electronic payment service providers, technology companies, nongovernmental organizations, and others on methods to reduce the existence and distribution of online images and videos of sexually exploited children—
 (i)by operating a tipline to— (I)provide to individuals and electronic service providers an effective means of reporting internet-related and other instances of child sexual exploitation in the areas of—
 (aa)possession, manufacture, and distribution of child pornography; (bb)online enticement of children for sexual acts;
 (cc)child sex trafficking; (dd)sex tourism involving children;
 (ee)extra-familial child sexual molestation; (ff)unsolicited obscene material sent to a child;
 (gg)misleading domain names; and (hh)misleading words or digital images on the internet; and
 (II)make reports received through the tipline available to the appropriate law enforcement agency for its review and potential investigation;
 (ii)by operating a child victim identification program to assist law enforcement agencies in identifying victims of child pornography and other sexual crimes to support the recovery of children from sexually exploitative situations; and
 (iii)by utilizing emerging technologies to provide additional outreach and educational materials to parents and families;; and
 (L)by amending subparagraphs (L) and (M), as so redesignated, to read as follows:  (L)develop and disseminate programs and information to families, child-serving professionals, law enforcement agencies, State and local governments, nongovernmental organizations, schools, local educational agencies, child-serving organizations, and the general public on—
 (i)the prevention of child abduction and sexual exploitation; (ii)internet safety, including tips for social media and cyberbullying; and
 (iii)sexting and sextortion; (M)provide technical assistance and training to local educational agencies, schools, State and local law enforcement agencies, individuals, and other nongovernmental organizations that assist with finding missing and abducted children in identifying and recovering such children;.
 (d)GrantsSection 405 of the Missing Children's Assistance Act (34 U.S.C. 11294) is amended— (1)in subsection (a)—
 (A)in paragraph (7), by striking (as defined in section 403(1)(A)); and (B)in paragraph (8)—
 (i)by striking legal custodians and inserting parents; and (ii)by striking custodians’ and inserting parents’; and
 (2)in subsection (b)(1)(A), by striking legal custodians and inserting parents. (e)ReportingThe Missing Children’s Assistance Act (34 U.S.C. 11291 et seq.) is amended—
 (1)by redesignating sections 407 and 408 as sections 408 and 409, respectively; and (2)by inserting after section 406 (34 U.S.C. 11295) the following:
					
						407.Reporting
 (a)Required reportingAs a condition of receiving funds under section 404(b), the grant recipient shall, based solely on reports received by the grantee and not involving any data collection by the grantee other than those reports, annually provide to the Administrator and make available to the general public, as appropriate—
 (1)the number of children nationwide who are reported to the grantee as missing; (2)the number of children nationwide who are reported to the grantee as victims of non-family abductions;
 (3)the number of children nationwide who are reported to the grantee as victims of family abductions; and
 (4)the number of missing children recovered nationwide whose recovery was reported to the grantee. (b)Incidence of attempted child abductionsAs a condition of receiving funds under section 404(b), the grant recipient shall—
 (1)track the incidence of attempted child abductions in order to identify links and patterns; (2)provide such information to law enforcement agencies; and
 (3)make such information available to the general public, as appropriate.. 3.Authorization of appropriations; audit requirement (a)Authorization of appropriationsSection 409(a) of the Missing Children’s Assistance Act, as so redesignated by section 2, is amended by striking 2018 and inserting 2023.
 (b)Audit requirementSection 408(1) of the Missing Children's Assistance Act, as so redesignated by section 2, is amended by striking 2018 and inserting 2023.
			4.Effective date; application of amendments
 (a)Effective DateExcept as provided in subsection (b), this Act and the amendments made by this Act shall take effect on the date of the enactment of this Act.
 (b)Application of amendmentsThe amendments made by section 2 shall apply with respect to fiscal years that begin after September 30, 2018.Speaker of the House of RepresentativesVice President of the United States and President of the Senate